Title: To Thomas Jefferson from James Monroe, 9 December 1824
From: Monroe, James
To: Jefferson, Thomas


Dear Sir
Washington
Decr 9th 1824
Hearing that mr Webster & mr Ticknor will call on you, and indeed that their visit is principally intended for yourself & mr Madison, I take much interest in recommending them to your kind attention. They are known to the public, as citizens of great respectability & talents, and the latter, is well known to you personally, in those lights, so that little is left to me to add, than to bear my testimony, in their favor, to the same effect. I hope that you have entirely recoverd from the indisposition, with which you still sufferd, while I was with you.with great respect & sincere regard I am dear Sir your friendJames Monroe